Order entered June 8,1961 denying defendants’ motion to dismiss the complaint for legal insufficiency pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice unanimously reversed on the law and the complaint dismissed, with $20 costs and disbursements to defendants-appellants. The allegedly libelous matter, read in the context of the entire article, cannot be fairly construed as imputing incompetency or unethical conduct by plaintiff, an attorney, in representing his client. The consequences, unhappy though they may have been, of the legal advice given by plaintiff, as described in the article, were not such as would permit an inference that plaintiff carelessly or deliberately misled the client. Concur — Breitel, J. P., Rabin, McNally, Eager and Bergan, JJ.